Citation Nr: 0619451	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 and December 2005 rating decisions of the 
RO by which the RO denied entitlement to the VA benefits 
sought herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the certification of the appeal to the Board 
the veteran submitted a February 2006 letter from Jonathan 
Mangold, PhD, a private psychologist.  Although the veteran 
has waived RO consideration of the letter the Board concludes 
that further development is required in light of Dr. 
Mangold's report.  In the letter Dr. Mangold indicates that 
he had seen the veteran on January 26, 2005, for a diagnostic 
and clinical interview, and then he subsequently refers to a 
diagnostic interview with the veteran on January 26, 2006.  
It is unclear if this is the same interview with an erroneous 
year reported for one or separate interviews, but in any 
event original records relating to treatment provided by Dr. 
Mangold or the referenced interview(s) are not of record.  An 
attempt should be made to obtain these records.

While the veteran was provided a VA psychological evaluation 
in October 2005, Dr. Mangold indicates that the veteran's 
PTSD has worsened.  Dr. Mangold assigned a Global Assessment 
of Functioning Scale (GAF) score of 41, related to the 
veteran's PTSD, and indicated that his PTSD prevented him 
from significant gainful employment.  This compares to a GAF 
of 67, related to PTSD, that was assigned by the VA 
psychological evaluation in October 2005, which was 
consistent with a GAF of 67 assigned by a VA psychological 
evaluation in September 2004.  In light of the reported 
worsening of the veteran's symptoms the Board concludes that 
an additional VA examination is required.

The record indicates that the veteran has been receiving 
treatment at the VA Medical Center (MC) in Marion, IN.  
Records from this facility have been obtained through 
November 2005, but not thereafter.

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  It does 
not appear that the veteran has yet been provided notice with 
respect to effective dates.

In light of the above, the appeal is REMANDED for the 
following:

1.  Provide the veteran and his 
representative with notice of the VCAA in 
accordance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004) and Dingess.

2.  Request copies of records from the 
Marion, IN VAMC relating to any 
psychiatric treatment of the veteran from 
December 2005 to the present.

3.  Request copies of records from 
Jonathan Mangold, PhD, a private 
psychologist, relating to any psychiatric 
care he has provided the veteran, 
including records relating to interviews 
on January 26, 2005, and January 26, 
2006.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected PTSD.  The 
examiner should indicate the veteran's 
overall psychological, social, and 
occupational functioning using the GAF 
provided in the Diagnostic and 
Statistical Manual of Mental Disorder 
(DSM-IV), and specifically indicate what 
GAF is attributable solely to PTSD.  If 
appropriate the examiner should comment 
on any agreement or disagreement they may 
have with Dr. Mangold's February 2006 
report.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service connected PTSD, by itself, causes 
him to be unable to obtain and retain 
substantially gainful employment.

5.  The RO should again readjudicate the 
veteran's claims of entitlement to an 
increased rating for PTSD and TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




